   Case 2:04-cr-00009-MHT-WC Document 458 Filed 10/14/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )          CRIMINAL ACTION NO.
        v.                          )              2:04cr9-MHT
                                    )                  (WO)
DAVID DEJUAN WISE                   )

                                  ORDER

       This case is before the court on defendant David

DeJuan Wise’s motion for early termination of supervised

release.     Wise has completed almost four years of his

eight-year        term    of   supervised        release     without      a

violation, has had consistently negative drug screens,

and regularly attends at mental-health treatment.                       See

Response to Order (doc. no. 457).               The probation officer

and government initially opposed the motion to terminate

because,     in   2018,    Wise   was     charged    with    a    criminal

offense while on supervised release and a revocation

petition was filed.            However, in 2019, the revocation

petition was dismissed per the agreement of the parties.

See Order (doc. no. 446).            Then, this year, the grand

jury    declined     to    indict       Wise    based   on       the   2018
   Case 2:04-cr-00009-MHT-WC Document 458 Filed 10/14/20 Page 2 of 2




accusation.     The probation officer has since filed an

updated   response      (doc.    no.     457)   describing       Wise’s

compliance    with   the   terms    of   supervised      release       and

stating that he does not oppose the defendant’s motion.

In addition, the government has orally informed the court

that it no longer opposes early termination.

    Accordingly, it is ORDERED that:

    (1) The motion for early termination of supervised

release (doc. no. 450) is granted.

    (2) Defendant David DeJuan Wise’s term of supervised

release is terminated effective immediately and he is

discharged.

    DONE, this the 14th day of October, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
